DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/642,872 filed on 2/27/2020. Claims 1-16 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2020 has been considered.

Specification
The abstract of the disclosure is objected to because it does not contain that which is new in the art. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (U.S. 2016/0377157).
Regarding claim 1, Hart discloses (figs. 1-2) A differential assembly 10, comprising: a differential 16 which includes a differential housing 70 configured for rotation; and a shifting assembly (including first and second portions mapped herein) which includes a first portion 50/52/54/56/58/60/62 that is mounted to the differential and a second portion 42/44/24A/32/40 that is mounted to an output shaft 12B (mounted via additional planetary gearing).

Regarding claim 3, Hart discloses (figs. 1-2) the second portion of the shift assembly comprises a first active gear 42, which is coupled to the output shaft (via additional planetary gearing), and a second active gear 24A, which is coupled to the output shaft (via planetary gearing).

Regarding claim 4, Hart discloses (figs. 1-2) a movable shifting collar 50 disposed around the differential housing, the shifting collar is engaged with one of a first driven gear 42 and a second driven gear 24A/32 (40 and 60 engaged or 44 and 62 engaged).

Regarding claim 5, Hart discloses (figs. 1-2) a movable shifting collar disposed around the differential housing, wherein the shifting collar is not engaged with a first driven gear 42 or a second driven gear 24A/32 (neutral state, as shown in fig. 2).

Regarding claim 6, Hart discloses (figs. 1-2)  the differential further includes a gear assembly that comprises a shaft 76, which extends into the differential housing, the shaft being coupled to a pair of gears 80/82 that engage a pair of side gears 84/86, the gear assembly and side gears being mounted within and connected to the differential housing.

Regarding claim 7, Hart discloses (figs. 1-2) the first portion of the shifting assembly is engaged with the second portion of the shifting assembly (in one of the engaged states).

Regarding claim 8, Hart discloses (figs. 1-2) the differential assembly is operable in a first speed state and a second speed state (high range and low range).

Regarding claim 12, Hart discloses (figs. 1-2) the first active gear and the second active gear are each a spur gear (first active gear 42 is an internal spur gear, and second active gear is an external spur gear).

Regarding claim 13, Hart discloses (figs. 1-2) the first driven gear and the second driven gear each have meshing teeth (44 and 40 respectively) and the shifting collar is engaged with one of the first driven gear and the second driven gear via the meshing teeth (via 62 and 60 respectively).

Regarding claim 14, Hart discloses (figs. 1-2) the shifting collar is configured to slide over the differential housing to engage the first driven gear or the second driven gear (slide left or right to engage).

Regarding claim 15, Hart discloses (figs. 1-2) a fork 68 that is coupled to the shifting collar and moves the shifting collar into engagement with the first driven gear or the second driven gear.
Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keese (U.S. 2521730).
Regarding claim 1, Keese discloses (fig. 1) A differential assembly, comprising: a differential (right side, including side gears, pinion gears, case 50, crown gears 52,54, etc.) which includes a differential housing 50 configured for rotation; and a shifting assembly 60 which includes a first portion 52/54 that is mounted to the differential and a second portion 40/42/80 that is mounted to an output shaft 30.

Regarding claim 6, Keese discloses (fig. 1) the differential further includes a gear assembly that comprises a shaft (pinion shaft), which extends into the differential housing, the shaft being coupled to a pair of gears (pinion gears) that engage a pair of side gears (side gears connected to shafts 56,58), the gear assembly and side gears being mounted within and connected to the differential housing.

Regarding claim 7, Keese discloses (fig. 1) the first portion of the shifting assembly is engaged with the second portion of the shifting assembly (40 engaged with 52, 42 engaged with 54).

Regarding claim 8, Keese discloses (fig. 1) the differential assembly is operable in a first speed state and a second speed state (col. 2 lines 24-27, “two speed … drive axle”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keese (U.S. 2521730) in view of Perfecto Gear (FR 502023 A).
Regarding claim 2, Keese discloses (fig. 1) the first portion of the shift assembly comprises a first driven gear 52, which is disposed about an outer surface of the differential housing, and a second driven gear 54, which is disposed about the outer surface of the differential housing.  
Keese does not appear to disclose the first and second driven gears being selectively engaged with the differential housing.  Rather, the active gears 40,42 are selectively engaged with their respective carrying member 30, and the shift collar 80, which rotates with its respective member 30, engages the desired gear ratio.  Perfecto teaches a differential with a movable shift collar 37 rotating with a differential housing 23 and sliding left and right to create a two-speed ratio of the differential.  In order to arrive at the claimed invention, the shift collar and relatively rotatable gears of Keese would be moved to the differential housing, such that gears 52 and 54 would be the gears selectively engaged with their respective carrying member (the differential housing 50), while gears 40 and 42 would instead be fixed to their respective shaft 30.  This change amounts to a reversal of the working parts of the differential, since the rotatable gears will be mounted on the differential, while the fixed gears will be mounted on the output shaft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made gears 52 and 54 selectively engaged with the differential housing as an obvious matter of design choice.  It is noted that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  See also MPEP § 2144.04.  Having a shift sleeve for a two-speed differential that rotates with either the input member (output member as claimed) or the differential housing was known before the effective filing date of the claimed invention.  Upon making the proposed modification, the device of Keese would operate identically as before, namely that the differential will still be a two-speed differential, and the construction would be an alternative construction to carry out the same purpose.  This modification would also reduce the moment of inertia of the differential, as both gears 52 and 54 would not always rotate with the differential housing.

Regarding claim 3, Keese as modified by Perfecto teaches the second portion of the shift assembly comprises a first active gear 40, which is coupled to the output shaft 30, and a second active gear 42, which is coupled to the output shaft 30.

Regarding claim 4, Keese as modified by Perfecto teaches a movable shifting collar 80 disposed around the differential housing (as modified), the shifting collar is engaged with one of a first driven gear 52 and a second driven gear 54.

Regarding claim 5, Keese as modified by Perfecto teaches a movable shifting collar 80 disposed around the differential housing (as modified), wherein the shifting collar is not engaged with a first driven gear 52 or a second driven gear 54 (neutral state).

Regarding claim 9, Keese as modified by Perfecto teaches wherein the first driven gear 52 is engaged with a first active gear 40 coupled to the output shaft and the second driven gear 54 is engaged with a second active gear 42 coupled to the output shaft.

Regarding claim 10, Keese as modified by Perfecto teaches the first driven gear and the second driven gear are each a spur gear (as shown in Keese).

Regarding claim 11, Keese as modified by Perfecto teaches the differential housing has an axis of rotation (axis of 56/58) and the output shaft has an axis of rotation (axis of 30) that is in a parallel relationship with the axis of rotation of the differential assembly (as shown).

Regarding claim 12, Keese as modified by Perfecto teaches the first active gear and the second active gear are each a spur gear (as shown).

Regarding claim 13, Keese as modified by Perfecto teaches the first driven gear and the second driven gear each have meshing teeth (face teeth to the left and right of sleeve 80, as shown) and the shifting collar is engaged with one of the first driven gear and the second driven gear via the meshing teeth.

Regarding claim 14, Keese as modified by Perfecto teaches the shifting collar is configured to slide over the differential housing (left and right) to engage the first driven gear or the second driven gear

Regarding claim 15, Keese as modified by Perfecto teaches a fork 82 that is coupled to the shifting collar and moves the shifting collar into engagement with the first driven gear or the second driven gear.

Regarding claim 16, Keese as modified by Perfecto teaches wherein the first driven gear, the first active gear, the second driven gear, and the second active gear are each of a cylindrical shape (as shown).

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The documents listed on the PTO-892 disclose various differential structures including aspects related to the present application.  For example, Rockwell ‘781 and Brownyer ‘713 disclose a two speed differential.  Scholz et al. ‘290 discloses a sliding sleeve on a differential housing.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659